DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Drawings
Replacement drawings were received on 12/08/2020 that corrected Figures 1 and 7.  These drawings are accepted.

Allowable Subject Matter
Claims 1-17 and 19-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 contains the limitations "wherein layers located closer to a display surface achieve a lower compression ratio than layers of the same width located further away from the display surface" and taken in combination with the other claim limitations are not found in the prior art; and independent claim 27 contains the limitations "further partitioning at least one layer into a plurality of subsections, each . 
The closest prior art, Cipolla (U.S. 2009/0169096), Lawrence (U.S. 2016/0173883), Bona (U.S. 2018/0205955), Karras (U.S. 2016/0071310), Boulkenafed (U.S. 2017/0178400), Bu (U.S. 2012/0188226), Lapstun (U.S. 2019/0162950) and Pang (U.S. 2018/0089903), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483